       Case 1:19-cr-00829-ER Document 21 Filed 01/07/21 Page 1 of 1




January 5, 2021                    The January 8 pretrial conference is adjourned to April 30, 2021,
                                   at 11:30 a.m. Speedy trial time is excluded from January 8, 2021,
VIA ECF
                                   until April 30, 2021, in the interest of justice.
Honorable Edgardo Ramos
                                   SO ORDERED.
United States District Judge
Southern District of New York
40 Foley Square
                                                                               1/7/2020
New York, New York 10007

       Re:     United States v. Peter Faucetta, 19 CR 829 (ER)

Dear Judge Ramos:

With the consent of the government, I write to seek an adjournment of the next pretrial
conference, scheduled for January 8, 2021. The parties jointly ask that the Court adjourn
the conference until April 2021. Before COVID-19, the parties were working to resolve
this matter pretrial. Those efforts included Mr. Faucetta’s submission of a deferred
prosecution application. As part of that process, I have asked for an in-person meeting
with the committee of assistant United States attorneys reviewing the application. The
parties do not anticipate being able to hold the meeting until the Spring. As such, we ask
for the adjourned date with the hopes that at the next conference the DP process has been
complete.

To accommodate this request, Mr. Faucetta has no objection to exclusion of time for
speedy trial calculation purposes.

Thank you for your consideration of this application.

Respectfully submitted,

/s/ JULIA GATTO
Julia L. Gatto
Assistant Federal Defender
212.417.8750


cc:    AUSA Brendon Harper (via ECF)
